     Case 2:19-cv-00018-LGW-BWC Document 1 Filed 02/08/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

DEMIKO CHAPMAN,

           Plaintiff,
                                     CIVIL ACTION
v.                                   FILE NO.:

VIKTOR SERDYUTSKIY, CARROLL
FULMER HOLDING CORPORATION, AND
CARROLL FULMER LOGISTICS
CORPORATION,

           Defendants.

                           NOTICE OF REMOVAL


     To the Judges of the United States District Court for the

Southern District of Georgia:

                                    1.

     On   January   10,   2019,   Plaintiff   Demiko   Chapman    filed   a

Complaint styled Demiko Chapman v. Viktor Serdyutskiy, Carroll

Fulmer    Holding   Corporation,     and    Carroll    Fulmer    Logistics

Corporation, In the Superior Court of Camden County, Georgia,

Civil Action No. SUCV2019000040.           Defendants attach a copy of

the Complaint and Summons as Exhibit 1 and Defendants’ Answer as

Exhibit 2.




                                    2.
    Case 2:19-cv-00018-LGW-BWC Document 1 Filed 02/08/19 Page 2 of 4




    Under 28 U.S.C. § 1446, the case has been timely removed

within    30    days    of    the   Defendants   receiving      a   copy     of   the

Complaint.

                                         3.

    Complete diversity of             citizenship exists among Plaintiff

and Defendants.          Plaintiff is a citizen of Georgia.                  Carroll

Fulmer     Holding       Corporation     and     Carroll     Fulmer        Logistics

Corporation are Florida corporations with their principal places

of business in the State of Florida.                Viktor Serdyutskiy is a

citizen of the State of Florida.

                                         5.

    Plaintiff alleges several bodily injuries, medical expenses

in excess of $69,667.04, and pain and suffering. (Complaint, ¶¶

12, 18.        On April 18, 2018, Plaintiff through counsel demanded

$500,000 to settle Plaintiff’s claims.             Exhibit 3.

                                         6.

    The foregoing action is properly removable to this Court

pursuant    28       U.S.C.   §   1332(a),    because   there   is     a   complete

diversity       of     citizenship     between    the      Plaintiff       and    the

Defendants, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.




                                        -2-
       Case 2:19-cv-00018-LGW-BWC Document 1 Filed 02/08/19 Page 3 of 4




                                         7.

       Defendants     are   entitled     to    remove    this     case    from    the

Superior Court of Camden County, Georgia to the United States

District Court for the Southern District of Georgia pursuant to

28 U.S.C. §§ 1441(a), 1446(a) and (b).                  All Defendants consent

to the removal of this action.

                                         8.

       Defendants give notice of the removal of this action to

this Court pursuant to 28 U.S.C. § 1446 and Rule 11 of the

Federal    Rules     of   Civil   Procedure,     within    thirty        days   after

service and receipt by these Defendants of a copy other papers

from    which   it    may   first   be    ascertained      that    the     case    is

removable.

                                     DENNIS, CORRY, SMITH & DIXON, LLP

                                     By: /s/ Brent M. Estes
                                         BRENT M. ESTES, ESQ.
                                         Georgia Bar No. 250605
                                         For the Firm
                                         Attorneys for Defendants
900 Circle 75 Parkway
Suite 1400
Atlanta, Georgia 30339
(404) 365-0102
bestes@dcplaw.com




                                         -3-
    Case 2:19-cv-00018-LGW-BWC Document 1 Filed 02/08/19 Page 4 of 4




                       CERTIFICATE OF SERVICE

    I electronically filed the NOTICE OF REMOVAL with the Clerk

of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of

record:

          Seth M. Diamond, Esq.
          Morgan & Morgan
          25 Bull Street, Suite 400
          Savannah, Georgia 31401


    This 8th day of February, 2019.


                                 By: /s/ Brent M. Estes
                                     BRENT M. ESTES, ESQ.
                                     Georgia Bar No. 250605
                                     For the Firm




                                  -4-
